EXHIBIT 10.46

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (“Amendment”) is made as of July 6, 2007 between
MOFFETT PARK DRIVE LLC, a California limited liability company (“Lessor”), and
ARIBA, INC., a Delaware corporation (“Lessee”).

THE PARTIES ENTER INTO THIS AMENDMENT based upon the following facts,
understandings and intentions:

A. Lessor and Lessee are now parties to that certain Technology Corners Triple
Net Multiple Building Lease dated March 15, 2000, as amended by a letter
agreement dated September 11, 2000 and by a First Amendment to Lease dated
January 12, 2001 and a Second Amendment to Lease dated October 31, 2002 and a
Third Amendment to Lease dated October 21, 2004 (as amended, the “Lease”),
whereby Lessor leases to Lessee, and Lessee leases from Lessor, certain premises
(the “Premises”) located at 1111 Lockheed Martin Way (also known as 801-809
Eleventh Avenue) in Sunnyvale, California, including four (4) free standing,
four-story office and research and development buildings and one (1) amenity
building.

B. Lessee and Juniper Networks, Inc., a Delaware corporation (a successor in
interest to NetScreen Technologies, Inc. “Juniper”) have entered into that
certain Sublease dated as of October 18, 2002 (the “Juniper Sublease”) pursuant
to which Lessee sublets to Juniper, and Juniper sublets from Lessee, a portion
of the Premises comprised of most of Building Three of the Project, consisting
of approximately one hundred seventy-two thousand nine hundred seventeen
(172,917) rentable square feet of space (the “Building 3 Sublease Premises”) and
a portion of the first floor of Building Four of the Project, consisting of
approximately four thousand seven hundred and seven (4,707) rentable square feet
of space(the “Building 4 Sublease Premises”), subject to certain rights of
Juniper to expand its subleased portion of Building Four as more particularly
described in the Juniper Sublease. Lessor, Lessee and Juniper have each executed
a Consent to Sublease, dated October 31, 2002 (“Consent to Sublease”) and
Recognition Agreement, dated October 31, 2002 (“Recognition Agreement”) with
respect to the Juniper Sublease.

C. Lessee and Juniper have entered into that certain First Amendment to Sublease
dated as of June 15, 2007 (the “Juniper First Amendment”) pursuant to which:
(i) Lessee extends the term of the sublease for the Building 3 Sublease Premises
and the Building 4 Sublease Premises to January 24, 2013, and (ii) Lessee
sublets to Juniper, and Juniper sublets from Lessee, a portion of the Premises
comprised of the third and fourth floors of Building One of the Project,
consisting of approximately eighty-eight thousand seven hundred forty-two
(88,742) rentable square feet of space and subject to certain rights of Juniper
to expand its subleased premises to include the first and second floors of
Building One, consisting of approximately eighty-six thousand three hundred
forty (86,340) rentable square feet of space, as more particularly described in
the Juniper First Amendment. Lessor, Lessee and Juniper have each executed a
Consent to Sublease Amendment (“Consent to Sublease Amendment”) and First
Amendment to Recognition Agreement dated June 15, 2007 (“First Amendment to
Recognition Agreement”) with respect to the Juniper First Amendment.

 

-1-



--------------------------------------------------------------------------------

D. Pursuant to Section 11.01 of the Lease, Lessor’s written consent to the
Juniper First Amendment is required. Lessee is required to reimburse Lessor for
all of Lessor’s reasonable costs and expenses (including attorneys’ fees,
architect fees and engineering fees) involved in reviewing any request for
consent to a subletting of the Premises.

E. Pursuant to Section 4.06 of the Lease, Lessee has deposited with Lessor’s
lender, inter alia, that certain JP Morgan Chase standby letter of credit No.
TPTS-268315 in favor of Borrower and Lender as co-beneficiaries for the account
of Tenant in the original stated amount of $5,000,000.00 (together with all and
any replacement or renewal letters of credit, the “Second Additional Security
Deposit”), subject to certain scheduled reductions described therein (e.g., in
accordance with the scheduled reductions on October 29, 2006, the maximum amount
available for drawing thereunder is Three Million Dollars ($3,000,000.00).

F. Lessor is willing to consent to the Juniper First Amendment, but only if the
Lease is amended as more particularly described below.

G. The parties hereto desire to modify the Lease as hereinafter provided.
Capitalized terms used herein shall have the same meaning given them in the
Lease.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties, the parties hereto agree as follows:

1. Modification of Second Additional Security Deposit. Within ten (10) business
days after the date on which this Amendment is executed by Lessor and Lessee,
Lessee shall cause the Second Additional Security Deposit to be modified and
reissued such that, notwithstanding anything to the contrary in the Lease, the
amount of the Second Additional Security Deposit shall not be reduced below Two
Million Five Hundred Thousand Dollars ($2,500,000.00) during the Term of the
Lease. The Second Additional Security Deposit, the Additional Security Deposit,
and the Security Deposit, together in the current aggregate amount of
Twenty-Nine Million Three Hundred Forty Thousand Dollars ($29,340,000), shall be
held by Lessor in the manner, and subject to the terms of Section 4.06 of the
Lease, except that the last sentence of such Section 4.06 shall not apply to
either the Second Additional Security Deposit or the Additional Security
Deposit. At Lessor’s request, any future lender to Lessor shall be named as
co-beneficiary under each of the Second Additional Security Deposit, the
Additional Security Deposit, and the Security Deposit delivered pursuant to
Section 4.06 of the Lease, together with any renewals supplements, amendments or
substitutions thereof, provided that Lessee’s obligation to name any future
lender as co-beneficiary under such letters of credit may be upon such lender
and Lessor executing a tri-party agreement substantially in the form attached
hereto as Exhibit A. Lessee’s failure to execute and deliver any such tri-party
agreement within ten (10) days of Lessor’s request therefor shall be an event of
default under Section 12.01(c) of the Lease. The Second Additional Security
Deposit, as modified and re-issued hereunder, shall be held by Lessor as
security for the faithful performance by Lessee of all of the terms, covenants,
and conditions of the Lease applicable to Lessee. Lessor may, in Lessor’s sole
discretion, make a draw request against any of the Security Deposit described in
Section 4.06 of the Lease and/or the Additional Security Deposit as described in
the Second Amendment to the Lease, and/or the Second Additional Security Deposit
described hereunder, to the extent such draws are allowed pursuant to the terms
of the Lease.

 

-2-



--------------------------------------------------------------------------------

2. Consent Fees. Notwithstanding anything to the contrary in the Lease, within
fifteen (15) days after request therefor, together with copies of invoices
supporting such request, Lessee shall pay to Lessor the amount of any and all of
Lessor’s costs and expenses (including but not limited to attorneys’ fees,
architect fees, engineering fees and fees incurred in the review of the Work
Letter attached to the Juniper First Amendment and related plans) incurred in
connection with Lessor’s review of the Juniper First Amendment and related
documents (including but not limited to this Amendment).

3. Full Force and Effect. Lessee and Lessor acknowledge and ratify that nothing
herein has modified the security interest in certain furniture granted by Lessee
to Lessor under the Second Amendment. Except as herein amended and supplemented,
the Lease Documents shall continue in full force and effect as written.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment with
duplicate counterparts as of the day and year first above written.

 

“Lessor”

MOFFETT PARK DRIVE LLC,

a California limited liability company

By: GATEWAY LAND COMPANY, INC.,

a California corporation

By:  

/s/ Jay Paul

Name:  

Jay Paul

Title:  

President

“Lessee”

ARIBA, INC.,

a Delaware corporation

By:  

/s/ Wayne Kimber

Name:  

Wayne Kimber

Title:  

VP, Corporate Controller

 

-3-



--------------------------------------------------------------------------------

EXHIBIT A

TRI-PARTY AGREEMENT

This Tri-Party Agreement is made and entered into as of July     , 2007, by and
among MOFFETT PARK DRIVE LLC, a California limited liability company
(“Borrower”), ARIBA, INC., a Delaware corporation (“Tenant”) and BANK OF
AMERICA, N.A., a national banking association (“Lender”).

RECITALS

A. On or about March 15, 2000, Borrower and Tenant entered into that certain
“Technology Corners Triple Net Multiple Building Office Lease”, as amended by a
First Amendment to Lease dated January 12, 2001 and a Second Amendment to Lease
dated October 31, 2002 (“Second Amendment”), a Third Amendment to Lease dated
October 21, 2004 (“Third Amendment”) and a Fourth Amendment to Lease dated July
    , 2007 (“Fourth Amendment”) (as the same is or may hereafter be amended from
time to time, the “Lease”) whereby Tenant agreed to lease from Borrower, and
Borrower agreed to Lease to Tenant, that certain real property located at 1111
Lockheed Martin Way, Sunnyvale, Santa Clara County, California more particularly
described on Exhibit A hereto (the “Property”) together with any and all
improvements now or hereafter located on the Property (collectively together
with the Property, the “Premises”) on and subject to the terms and conditions
set forth in the Lease.

B. Pursuant to Section 4.06 of the Lease, Tenant has caused JP Morgan Chase
Bank, N.A.to issue its irrevocable standby letter of credit No.
[                    ] in favor of Borrower and Lender as co-beneficiaries for
the account of Tenant in the stated amount of $25,740,000 (together with all and
any replacement or renewal letters of credit, the “Security Deposit Letter of
Credit”). Additionally, pursuant to Section 1 of the Second Amendment, Tenant
has caused JP Morgan Chase Bank, N.A. to issue an irrevocable standby letter of
credit in favor of Borrower and Lender as co-beneficiaries for the account of
Tenant in the stated amount of $600,000 (together with all and any replacement
or renewal letters of credit, the “Additional Security Deposit Letter of
Credit”). Further, pursuant to Section 1 of the Third Amendment, Tenant has
caused JP Morgan Chase Bank, N.A. to issue an irrevocable standby letter of
credit in favor of Borrower and Lender as co-beneficiaries for the account of
Tenant in the original stated amount of $5,000,000.00, subject to certain
scheduled reductions described therein, (together with all and any replacement
or renewal letters of credit, the “Second Additional Security Deposit Letter of
Credit” and, together with the Security Deposit Letter of Credit and the
Additional Security Deposit Letter of Credit, the “Letters of Credit”).

C. On or about June     , 2006, Borrower and Lender entered into a Loan
Agreement whereby Lender agreed to make a $190,000,000 loan (the “Loan”) to
Borrower. The Loan Agreement, together with all other documents and instruments
evidencing, securing or relating to the Loan are referred to herein as the “Loan
Documents.”

 

-4-



--------------------------------------------------------------------------------

D. Pursuant to the Loan Agreement, Borrower agreed to cause all of the Letters
of Credit to be reissued so as to name both Lender and Borrower as
co-beneficiaries or to be transferred into the name of Lender.

E. Tenant is willing to cooperate with Borrower and Lender in the reissuance of
the Letters of Credit so as to name both Lender and Borrower as co-beneficiaries
so that any letters of credit issued on behalf of Tenant as security under the
Lease name both Lender and Borrower as co-beneficiaries so that, subject to
Section 4.06 of the Lease, Lender can draw on the Letters of Credit without the
signature or action of Borrower, but only if Borrower and Lender enter into this
Agreement.

F. Now, therefore, in consideration of the foregoing and the covenants and
agreements contained herein, and for other good and valuable consideration, the
parties hereto agree as follows:

AGREEMENT

1. Re-Issuance of Letters of Credit. Borrower and Tenant agree to cause the
Security Deposit Letter of Credit to be reissued in the form attached hereto as
Exhibit B, to cause the Additional Security Deposit Letter of Credit to be
reissued in the form attached hereto as Exhibit C, and to cause the Second
Additional Security Deposit Letter of Credit to be reissued in the form attached
hereto as Exhibit D. [Need attachments.]

2. Agreements of Lender. Lender agrees, for itself and for all of the other
lenders who now or hereafter may hold an interest in the Loan, that:

3. As between Lender and Tenant and between Borrower and Tenant, the provisions
of Section 4.06 of the Lease shall govern and control (i) any and all drawings
under the Security Deposit Letter of Credit, (ii) the use and application of the
proceeds of any and all drawings on the Security Deposit Letter of Credit, and
(iii), if applicable, the return of the Security Deposit Letter of Credit and/or
any proceeds of any and all drawings thereon;

4. Lender shall only be entitled to draw on the Security Deposit Letter of
Credit if and to the extent Borrower is entitled to draw on the Security Deposit
Letter of Credit pursuant to the provisions of Section 4.06 of the Lease;

5. As between Lender and Tenant and between Borrower and Tenant, the provisions
of Section 4.06 of the Lease shall govern and control (i) any and all drawings
under the Additional Security Deposit Letter of Credit, (ii) the use and
application of the proceeds of any and all drawings on the Additional Security
Deposit Letter of Credit, and (iii), if applicable, the return of the Additional
Security Deposit Letter of Credit and/or any proceeds of any and all drawings
thereon;

6. Lender shall only be entitled to draw on the Additional Security Deposit
Letter of Credit if and to the extent Borrower is entitled to draw on the
Additional Security Deposit Letter of Credit pursuant to the provisions of
Section 4.06 of the Ariba Lease.

 

-5-



--------------------------------------------------------------------------------

7. As between Lender and Tenant and between Borrower and Tenant, the provisions
of Section 4.06 of the Lease shall govern and control (i) any and all drawings
under the Second Additional Security Deposit Letter of Credit, (ii) the use and
application of the proceeds of any and all drawings on the Second Additional
Security Deposit Letter of Credit, and (iii), if applicable, the return of the
Second Additional Security Deposit Letter of Credit and/or any proceeds of any
and all drawings thereon;

8. Lender shall only be entitled to draw on the Second Additional Security
Deposit Letter of Credit if and to the extent Borrower is entitled to draw on
the Second Additional Security Deposit Letter of Credit pursuant to the
provisions of Section 4.06 of the Ariba Lease.

9. The foregoing notwithstanding, as between Lender and Borrower, the provisions
of the Loan Documents shall govern and control which of Borrower or Lender shall
have the right to make drawings on the Letters of Credit, whether the proceeds
of any drawing under the Letters of Credit shall be paid to Borrower or retained
by Lender, the order of application of the proceeds of any drawing under the
Letters of Credit against the obligations of Borrower under the Loan Documents
and any similar or related matters

10. General Provisions.

11. This Agreement, its construction, interpretation, and enforcement, and the
rights of the parties hereto with respect to all matters arising hereunder or
related hereto shall be determined under, governed by, and construed in
accordance with the laws of the State of California without giving effect to its
conflict of laws principles.

12. This Agreement constitutes the entire understanding among the parties hereto
with respect to the matters contemplated herein, and this Agreement cannot be
amended, modified or discharged in any way except by written instrument signed
by the parties hereto.

13. Any provision of this Agreement which is prohibited, invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition, invalidity, illegality or unenforceability
without invalidating, affecting or impairing the validity, legality or
enforceability of the remaining provisions hereof, and any such prohibition,
invalidity, illegality or unenforceability in any such jurisdiction shall not
invalidate, affect or impair the validity, legality or enforceability of such
provision in any other jurisdiction.

14. This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their successors and assigns. Without limiting the generality of the
foregoing, any successor to Lender under the Loan Documents or any other person
or entity to whom Lender transfers its interest in any of the Letters of Credit
(whether through assignment, reissuance of said Letter(s) of Credit or
otherwise) who is not the Landlord under the Lease shall acknowledge and agree
in writing, for the benefit of Tenant, that it is and shall be bound by the
terms and provisions of this Agreement, a copy of which written agreement shall
be provided to Tenant.

15. If any party to this Agreement shall bring any action or proceeding for any
relief against the other, declaratory or otherwise, arising out of this
Agreement, the losing party

 

-6-



--------------------------------------------------------------------------------

shall pay to the prevailing party reasonable attorney’s fees and costs incurred
in bringing or defending such action or proceeding and/or enforcing any judgment
granted therein, all of which shall be deemed to have accrued upon the
commencement of such action or proceeding and shall be paid whether or not such
action or proceeding is prosecuted to final judgment. Any judgment or order
entered in such action or proceeding shall contain a specific provision
providing for the recovery of attorney’s fees and costs, separate from the
judgment, incurred in enforcing such judgment.

16. Neither the Lease nor any of the Loan Documents are modified by this
Agreement.

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which, taken together, shall constitute one and
same instrument.

[NO FURTHER TEXT ON THIS PAGE]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

“LENDER”     “TENANT”

BANK OF AMERICA,

a national banking association

   

ARIBA, INC.,

a Delaware corporation

By:  

 

    By:  

 

Its:  

 

    Its:  

 

“LANDLORD”

 

MOFFETT PARK DRIVE LLC,

a California limited liability company

      By:  

Gateway Land Company, Inc.,

a California corporation,

Member and Manager

        By:  

 

         

Jay Paul

Its President

      By:  

 

        Jay Paul, Member      

 

-8-



--------------------------------------------------------------------------------

EXHIBIT A

REAL PROPERTY DESCRIPTION

LEGAL DESCRIPTION

Real property in the City of Sunnyvale, County of Santa Clara, State of
California, described as follows:

PARCEL A:

PARCEL 1, PARCEL 2, PARCEL 3, PARCEL 4, AND PARCEL 5, SO DESIGNATED AND
DELINEATED ON THE PARCEL MAP RECORDED JUNE 1, 2001 IN BOOK 740 OF MAPS, PAGES 7
AND 8, SANTA CLARA COUNTY RECORDS.

PARCEL B:

BEING A PORTION OF PARCEL 5, AS SHOWN ON THAT CERTAIN PARCEL MAP FINED IN THE
OFFICE OF THE RECORD OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON JUNE
1, 2001 IN BOOK 740 OF MAPS, PAGES 7 AND 8,

EXCEPTING THEREFROM THAT PORTION THEREOF DESIGNATED AS “PROPOSED LANDS OF THE
VTA” AND DELINEATED ON SAID PARCEL MAP, MORE PARTICULARLY DESCRIBED IN THE DEED
BY MOFFETT PARK DRIVE LLC TO THE SANTA CLARA VALLEY TRANSPORTATION AUTHORITY
RECORDED JUNE 1, 2001, DOCUMENT NO. 15705133, OFFICIAL RECORDS AND A PORTION OF
LOT 1, AS SHOWN ON THAT CERTAIN MAP ENTITLED “TRACT NO. 9800, MOFFETT PARK
SUBDIVISION”, FILED FOR RECORD JUNE 14, 2006 IN BOOK 802 OF MAPS AT PAGES 7- 14,
SANTA CLARA COUNTY RECORDS MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT
THE NORTHEAST CORNER OF SAID PARCEL 5;

THENCE ALONG THE NORTHERLY PROPERTY LINE OF SAID PARCEL 5 NORTH 75°07’40” WEST A
DISTANCE OF 1199.13 FEET TO A POINT ALONG THE PROPERTY LINE OF SAID LOT 1;
THENCE ALONG THE PROPERTY LINE OF SAID LOT 1, THE FOLLOWING (2) COURSES:

1. NORTH 15°22’44” EAST, 1.80 FEET;

2. NORTH 75°07’40” WEST, 71.90 FEET;

THENCE LEAVING SAID PROPERTY LINE, THE FOLLOWING SEVEN (7) COURSES:

1. SOUTH 14°52’04” WEST, 269.53 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE WEST, HAVING A RADIUS OF 837.00 FEET;

2. SOUTHERLY, ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 11°53’01” AND AN ARC
DISTANCE OF 173.60 FEET TO THE BEGINNING OF A REVERSE CURVE, CONCAVE TO THE
EAST, HAVING A RADIUS OF 1163.00 FEET;

3. SOUTHERLY, ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 21°31’55” AND AN ARC
DISTANCE OF 437.06 FEET;

4. SOUTH 05°13’10” WEST, 17.23 FEET TO THE BEGINNING OF A TANGENT CURVE, CONCAVE
TO THE EAST, HAVING A RADIUS OF 50.00 FEET;

5. SOUTHERLY, ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 14°25’06” AND AN ARC
DISTANCE OF 12.58 FEET;

 

-9-



--------------------------------------------------------------------------------

6. SOUTH 09°11’56” EAST, 52.20 FEET TO THE BEGINNING OF A TANGENT CURVE, CONCAVE
TO THE WEST, HAVING A RADIUS OF 150.00 FEET;

7. SOUTHERLY, ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 24°34’32” AND AN ARC
LENGTH OF 64.34 FEET TO A POINT ON THE SOUTHERLY PROPERTY LINE OF SAID PARCEL 5;

THENCE ALONG THE PROPERTY LINE OF SAID PARCEL 5, THE FOLLOWING TWO (2) COURSES:

1. NORTH 88°09’33” EAST, 74.20 FEET;

2. SOUTH 05°45’46” WEST, 76.95 FEET TO THE NORTHWESTERLY CORNER OF THE LANDS
DESIGNATED AS “PROPOSED LANDS OF VTA” AND DELINEATED ON SAID PARCEL MAP, MORE
PARTICULARLY DESCRIBED IN THE DEED BY MOFFETT PARK DRIVE LLC TO THE SANTA CLARA
VALLEY TRANSPORTATION AUTHORITY RECORDED JUNE 1, 2001, DOCUMENT NO. 15705133,
OFFICIAL RECORDS THENCE ALONG THE PROPERTY LINE OF SAID LANDS, THE FOLLOWING TWO
(2) COURSES:

1. NORTH 88°09’36 EAST, 351.28 FEET;

2. SOUTH 01°50’24” EAST, 10.00 FEET TO A POINT ON THE SOUTHERLY PROPERTY LINE OF
SAID PARCEL 5;

THENCE ALONG THE PROPERTY LINE OF SAID PARCEL 5, THE FOLLOWING FOUR (4) COURSES:

1. NORTH 88°09’36” EAST, 199.44 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE NORTH, HAVING A RADIUS OF 3655.90 FEET;

2. EASTERLY, ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 01°33’45” AND AN ARC
LENGTH OF 99.70 FEET TO THE BEGINNING OF A COMPOUND CURVE, CONCAVE TO THE NORTH,
HAVING A RADIUS OF 2739.15 FEET;

3. EASTERLY, ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 12°37’47” AND AN ARC
LENGTH OF 603.79 FEET;

4. NORTH 14°52’20” EAST, 638.82 FEET TO THE POINT OF BEGINNING OF THIS
DESCRIPTION. AND BEING PARCEL A AS SHOWN ON THAT CERTAIN CERTIFICATE OF
COMPLIANCE (LOT LINE ADJUSTMENT) RECORDED FEBRUARY 14, 2007 AS INSTRUMENT NO.
19303928, OFFICIAL RECORDS.

TOGETHER WITH AND AS APPURTENANT TO ALL OF SAID LAND, A NON-EXCLUSIVE EASEMENT
AND RIGHT OF INGRESS AND EGRESS UPON, OVER, ABOVE AND BENEATH A STRIP OF LAND
90.00 FEET IN WIDTH CONTIGUOUS TO AND EASTERLY OF THE WESTERLY BOUNDARY LINE
(BEARING NORTH 15° 22’ 20” EAST, 1441.06 FEET) OF THE PARCEL OF LAND DESCRIBED
IN THE DEED FROM LOCKHEED AIRCRAFT CORPORATION TO THE UNITED STATES OF AMERICA
RECORDED JUNE 24, 1958 IN BOOK 4105, PAGE 694, OFFICIAL RECORDS, TO INSTALL,
OPERATE, USE, AND MAINTAIN A STORM DRAIN, DESCRIBED AS RESERVED (1) (B) IN SAID
DEED FROM LOCKHEED AIRCRAFT CORPORATION TO THE UNITED STATES OF AMERICA.

ALSO TOGETHER WITH AND AS APPURTENANT TO ALL OF SAID LAND, NON-EXCLUSIVE
EASEMENTS (1) FOR SEWER LINES AND RELATED EQUIPMENT UPON, OVER, ABOVE, AND
BENEATH A STRIP OF LAND 60.00 FEET IN WIDTH DESCRIBED AS RESERVED IN THE DEED BY
LOCKHEED AIRCRAFT CORPORATION TO THE UNITED STATES OF AMERICA RECORDED DECEMBER
27, 1957 IN BOOK 3970, PAGE 483, OFFICIAL RECORDS; AND (2) FOR SEWER LINES AND
RELATED EQUIPMENT UPON, OVER, ABOVE, AND BENEATH STRIPS OF LAND 60.00 FEET AND
30.00 FEET IN WIDTH DESCRIBED AS RESERVED IN THE DEED BY LOCKHEED AIRCRAFT

 

-10-



--------------------------------------------------------------------------------

CORPORATION TO THE UNITED STATES OF AMERICA RECORDED JUNE 24, 1958 IN BOOK 4105,
PAGE 694, OFFICIAL RECORDS; AND (3) FOR A SANITARY SEWER PIPELINE THROUGH AND
UNDER A STRIP OF LAND 30.00 FEET IN WIDTH DESCRIBED IN THE GRANT OF EASEMENT BY
THE UNITED STATES OF AMERICA RECORDED JULY 12, 1962 IN BOOK 5644, PAGE 233,
OFFICIAL RECORDS. SAID EASEMENTS WERE ASSIGNED BY LOCKHEED MARTIN CORPORATION
AND TRANSFERRED TO MOFFETT PARK DRIVE LLC BY INSTRUMENT RECORDED FEBRUARY 7,
2001, DOCUMENT NO. 15552922, OFFICIAL RECORDS.

ALSO TOGETHER WITH AND AS APPURTENANT TO ALL OF SAID LAND NON-EXCLUSIVE
EASEMENTS FOR THE PURPOSES OF INGRESS AND EGRESS AND UTILITIES, AND FOR
OPERATION AND MAINTENANCE OF STORM DRAINS WITH THE RIGHT OF ENCROACHMENT AND
ACCESS, DESCRIBED AS RESERVED FROM “PARCEL ONE” AND “PARCEL TWO” IN SAID DEED
FROM LOCKHEED AIRCRAFT CORPORATION TO THE UNITED STATES OF AMERICA RECORDED
SEPTEMBER 18, 1968 IN BOOK 8265, PAGE 381, OFFICIAL RECORDS.

ALSO TOGETHER WITH AND AS APPURTENANT TO ALL OF SAID LAND, A NON-EXCLUSIVE
EASEMENT FOR THE PURPOSES OF MAINTENANCE AND OPERATION, REPAIR AND REPLACEMENT
OF UNDERGROUND OR ABOVEGROUND STORM WATER DRAINAGE FACILITIES, AND FOR
INCIDENTAL PURPOSES, IN, OVER, AND UPON THOSE PORTIONS OF PARCEL FOUR AND PARCEL
FIVE, SO DESIGNATED AND DELINEATED AS “75.00 PSDE” ON THE PARCEL MAP OF
“LOCKHEED MARTIN PARCEL 18 SUBDIVISION” RECORDED JULY 9, 1999 IN BOOK 717 OF
MAPS, PAGES 42-47, SANTA CLARA COUNTY RECORDS, SUBJECT TO THE TERMS AND
CONDITIONS CONTAINED IN THE DECLARATION OF COVENANTS, CONDITIONS AND
RESTRICTIONS AND RECIPROCAL EASEMENTS OF BAYVIEW SUBDIVISION BY LOCKHEED MARTIN
CORPORATION, RECORDED JULY 22, 1999, DOCUMENT NO. 14907622, OFFICIAL RECORDS.

ALSO TOGETHER WITH EASEMENTS APPURTENANT TO THE “BAYSHORE PARCEL, JAGELS PARCEL,
AND MANILA PARCEL” DESCRIBED IN AND ACCORDING TO THE TERMS AND PROVISIONS SET
FORTH IN THE DECLARATION OF COVENANTS, CONDITIONS, AND RESTRICTIONS, AND
RECIPROCAL EASEMENTS (BAYSHORE/JAGELS/MANILA PARCELS) BY LOCKHEED MARTIN
CORPORATION RECORDED NOVEMBER 9, 1999, DOCUMENT NO. 15053464, OFFICIAL RECORDS,
VIZ:

2.1(A)(III) ACCESS EASEMENTS - NONEXCLUSIVE EASEMENTS ON, OVER, AND ACROSS
(CERTAIN OF THE) PRIVATE ROADWAY EASEMENT AREAS FOR THE PURPOSE(S) OF VEHICULAR
AND PEDESTRIAN INGRESS AND EGRESS;

2.1(B) SIGNAGE AND LIGHTING EASEMENTS - NONEXCLUSIVE EASEMENTS IN THE PRIVATE
ROADWAY EASEMENT AREAS FOR THE PURPOSE(S) OF INSTALLATION, MAINTENANCE AND
REPLACEMENT OF TRAFFIC, DIRECTIONAL AND INFORMATIONAL SIGNS AND STREET LIGHTING;

2.1(C)(II) LANDSCAPING EASEMENTS - NONEXCLUSIVE EASEMENTS IN, ON, OVER AND
ACROSS (CERTAIN OF THE) LANDSCAPING EASEMENT AREAS FOR THE PURPOSE(S) OF THE
INSTALLATION, MAINTENANCE AND REPLACEMENT OF LANDSCAPING AND LANDSCAPING
FACILITIES;

2.1(D)(II) PUBLIC UTILITY EASEMENTS - NONEXCLUSIVE EASEMENTS IN, ON, OVER, UNDER
AND ACROSS (CERTAIN OF THE) PUBLIC UTILITY EASEMENT AREAS FOR THE PURPOSE(S) OF
INSTALLATION, OPERATION, MAINTENANCE, INSPECTION, REMOVAL, REPLACEMENT, AND
REPAIR OF GAS, WATER, ELECTRIC, TELECOMMUNICATIONS, RECLAIMED WATER, AND
SANITARY SEWER LINES AND FACILITIES, AND ALL NECESSARY AND PROPER CONDUITS,

 

-11-



--------------------------------------------------------------------------------

LINES, VALVES, FITTINGS, PUMPS, MEASURING AND PROTECTIVE DEVICES, AND OTHER
APPARATUS AND EQUIPMENT BY PUBLIC UTILITY PROVIDERS;

ONE OF SAID EASEMENTS (EXHIBIT D-5 LMMS E STREET PUBLIC UTILITY EASEMENT) HAS
BEEN EXTINGUISHED, ACCORDING TO THE QUITCLAIM DEED AND TERMINATION AGREEMENT
DATED JULY 13, 2000, BY AND BETWEEN MOFFETT PARK DRIVE LLC AND LOCKHEED MARTIN
CORPORATION RECORDED JULY 14, 2000, DOCUMENT NO. 15309829, OFFICIAL RECORDS; THE
DESCRIPTION OF ONE OF SAID EASEMENTS WAS CORRECTED ACCORDING TO CORRECTIVE
DECLARATION RECORDED JULY 14, 2000, DOCUMENT NO. 15309830.

2.1(E) UTILITY FACILITIES EASEMENTS - NONEXCLUSIVE EASEMENTS IN AND THROUGH
THOSE CERTAIN UTILITY FACILITIES DESIGNATED FOR SUCH USE OF THE BAYSHORE PARCEL
IN THE FINAL PLANS FOR THE PURPOSE(S) OF INSTALLATION, REPLACEMENT, MAINTENANCE,
INSPECTION, REMOVAL AND REPAIR FROM TIME TO TIME OF ELECTRIC,
TELECOMMUNICATIONS, AND GAS UTILITIES SERVING THE BAYSHORE PARCEL, JAGELS
PARCEL, AND MANILA PARCEL;

2.1(G)(I)(B) STORM DRAINAGE EASEMENT - A NONEXCLUSIVE EASEMENT IN, ON, OVER AND
ACROSS (A CERTAIN) STORM DRAINAGE EASEMENT AREA FOR THE PURPOSE OF CONVEYING
DRAINAGE TO THE STORM DRAINAGE FACILITIES AND 2.1(G)(II) ON, OVER, AND ACROSS
EXISTING PAVED OR UNPAVED SURFACES AT LOCATIONS WHERE STORMWATER CROSSES, FOR
THE PURPOSES OF CONVEYING SUCH DRAINAGE TO THE STORM DRAINAGE FACILITIES. ALSO
TOGETHER WITH NON-EXCLUSIVE EASEMENTS GRANTED ACCORDING TO THE EASEMENT
AGREEMENT (SEWER AND STORM DRAINAGE) BY LOCKHEED MARTIN CORPORATION TO MOFFETT
PARK DRIVE LLC RECORDED JULY 14, 2000, DOCUMENT NO. 15309828, OFFICIAL RECORDS,
VIZ:

1.(A) FOR THE PURPOSE OF INSTALLATION, OPERATION, MAINTENANCE, INSPECTION,
REMOVAL, REPLACEMENT, AND REPAIR OF SANITARY SEWER LINES AND FACILITIES; AND
2.(B) TO DRAIN, GATHER, CONVEY, STORE, RETAIN, AND PUMP STORMWATER.

ALSO TOGETHER WITH A NON-EXCLUSIVE PRIVATE UTILITY EASEMENT FOR UNDERGROUND
TELECOMMUNICATIONS LINES AND FACILITIES, GRANTED ACCORDING TO THE EASEMENT
AGREEMENT (TELECOMMUNICATIONS) BY LOCKHEED MARTIN CORPORATION TO MOFFETT PARK
DRIVE LLC RECORDED NOVEMBER 20, 2001, DOCUMENT NO. 15969745, OFFICIAL RECORDS.

APN: 110-45-001 (Parcel 1), 110-45-002 (Parcel 2), 110-45-003 (Parcel 3),
110-45-004 (Parcel 4)

 

-12-